Citation Nr: 0831964	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  07-01 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, status post myocardial infarction.  

2.  Entitlement to an increased rating for tendonitis of the 
left shoulder, currently evaluated as 20 percent disabling.  

3.  Entitlement to an increased rating for patella femoral 
pain syndrome of the left knee, currently evaluated as 10 
percent disabling.  

4.  Entitlement to an increased rating for patella femoral 
pain syndrome of the right knee, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from July 1984 to 
December 1995.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Columbia, South 
Carolina, VA Regional Office (RO).  

The appellant was afforded a travel Board hearing before the 
undersigned Veterans Law Judge in March 2008.  A transcript 
of the hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the hearing, the appellant testified that her right and 
left knee, and left shoulder disabilities had become worse, 
noting additional limitation of motion and pain.  Transcript 
at 5 (2008).  The Board notes that the appellant was afforded 
a VA joints examination in February 2006.  While the duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted, see VAOPGCPREC 11-95, in this 
case, 


the Board finds that further development is necessary in 
order to determine the degree of impairment due to the knee 
and left shoulder disabilities.  

The Board notes that the agency of original jurisdiction 
(AOJ) has rated the appellant's right and left knee 
disabilities under the provisions of Diagnostic Code 5099-
5019 as analogous to bursitis.  Under the provisions of 
Diagnostic Code 5019, bursitis (or analogous disability) is 
rated on the limitation of motion of the affected parts, as 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5019.

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (degenerative arthritis) and 
Diagnostic Code 5010 (traumatic arthritis).  The general 
rating schedule for limitation of motion of the knee is 38 
C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2007).

Normal (full) range of motion of the knee is from zero 
degrees of extension to 140 degrees of flexion.  38 C.F.R. § 
4.71, Plate II.

Limitation of flexion of the knee warrants a zero percent 
rating when flexion is limited to 60 degrees; a 10 percent 
rating when limited to 45 degrees; a 20 percent when limited 
to 30 degrees; and a 30 percent when limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2007).

Limitation of extension of the knee warrants a zero percent 
rating when extension is limited to 5 degrees; a 10 percent 
rating when limited to 10 degrees; a 20 percent rating when 
limited to 15 degrees; a 30 percent rating when limited to 20 
degrees; a 40 percent rating when limited to 30 degrees; and 
a 50 percent rating when limited to 45 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5261 (2007).


The Board notes that the February 2006 VA joints examination 
report reflects complaints of the knees giving out, and in 
the January 2007 VA Form 9, reference was made to instability 
of the knees.  In that regard, the Board notes that separate 
ratings may be assigned for arthritis with limitation of 
motion of a knee (Diagnostic Codes 5003-5010) and for 
instability of a knee (Diagnostic Code 5257).  VAOPGCPREC 23-
97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997) 
and VAOPGCPREC 9-98 (August 14, 1998), published at 63 Fed. 
Reg. 56,704 (1998).

In addition, the Board notes that the Court has held that VA 
must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires VA to regard as "seriously disabled" any part 
of the musculoskeletal system that becomes painful on use.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In addition, under Diagnostic Code 5257, a 10 percent rating 
is warranted for impairment of the knee with slight recurrent 
subluxation or lateral instability; a 20 percent rating is 
warranted for impairment of the knee with moderate recurrent 
subluxation or lateral instability; and a 30 percent rating 
is warranted for impairment of the knee with severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

In regard to the left shoulder, the Board notes that the AOJ 
has rated the appellant's left shoulder disability based on 
limitation of motion of the arm under Diagnostic Code 5201.  
A March 2004 VA examination report reflects that the 
appellant is right-hand dominant.  Under Diagnostic Code 
5201, for the left shoulder (nondominant), a 20 percent 
rating is warranted for limitation of motion at shoulder 
level, a 20 percent rating is warranted for limitation of the 
arm midway between side and shoulder level, and a 30 percent 
rating is warranted for limitation of the arm to 25 degrees 
from the side.

The Board notes that normal range of motion of the shoulder 
is set forth in 38 C.F.R. § 4.71, Plate I.  Normal forward 
elevation, or flexion, is from 0 to 180 


degrees.  Normal shoulder abduction is also from 0 to 180 
degrees.  Normal external rotation and internal rotation are 
from 0 to 90 degrees.

As noted, the Board finds that further development in 
necessary in order to determine the degree of impairment due 
to the service-connected right and left knee disabilities, as 
well as the left shoulder disability.  

In regard to coronary artery disease, the Board notes that in 
July 2006, while her private doctor stated that he had 
reviewed her service medical records, the appellant testified 
that the record reviewed was not complete, and that she had 
provided a history of having had chest pains since service.  
Transcript at 9 (2008).  The doctor opined that it was at 
least as likely as not that hypertension was related to her 
symptoms and complaints in service, and that her subsequent 
coronary artery disease and status post myocardial infarction 
were due to her hypertension.  

The Board notes that a May 1985 service medical record shows 
blood pressure was 110/76.  A November 1985 record shows 
blood pressure was 100/60, and a November 1985 annual 
physical examination report shows the heart was normal and 
blood pressure was 96/70.  In July 1985, blood pressure was 
100/58.  In April 1986, blood pressure was 118/82 and 120/80.  
In June 1987, blood pressure was 124/60, and in November 
1987, blood pressure was 124/80.  A December 1989 record 
shows blood pressure was 110/60.  A January 1990 record shows 
blood pressure was 120/70.  In February 1990, blood pressure 
was 120/68, in May 1990, blood pressure was 116/74 and 
112/70, and in October 1990, blood pressure was 120/66.  
Records, dated in February 1993, reflect complaints of 
atypical chest pain.  Blood pressure was 118/64.  The stress 
test report shows blood pressure post graded exercise testing 
was 140/86, 148/80, 136/68, and 132/68.  Electrocardiogram 
(ECG) was normal.  The examiner noted poor exercise tolerance 
and a normal maximum treadmill stress test.  The impression 
entered was noncardiac chest pain.  In October 1991, blood 
pressure was 126/49 and 110/70 in September 1992.  In a 
November 1995 history, the appellant denied having high blood 
pressure and heart disease.  The November 1995 separation 
examination report shows the heart and lungs and chest were 
normal and blood pressure was 118/70.  On the accompanying 
medical 



history, the appellant indicated that she had pain or 
pressure in the chest and denied having high blood pressure 
and heart trouble.  Chest pain with exercise was noted.  

On VA examination in November 2006, the nurse practitioner 
opined that hypertension and coronary artery disease were 
less likely related to active service.  The examiner noted no 
abnormal blood pressure readings and no treatment of 
hypertension during service, along with a normal exercise 
tolerance test with blood pressure at that time of 
"118/54."  The Board finds that further development is 
necessary in order to make a determination as to whether any 
cardiovascular disease, to include coronary artery disease, 
is related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the appellant 
for a VA orthopedic examination to 
determine the degree of impairment due to 
the right and left knee disabilities, and 
the left shoulder disability.  The claims 
file should be made available for review 
in conjunction with the examination and 
the examiner's attention should be 
directed to this remand.  All necessary 
tests should be conducted and the 
examination report should include full 
range of motion studies (utilizing a 
goniometer).  The AOJ should request that 
the examiner provide an opinion in regard 
to the degree of impairment due to the 
right knee, left knee and left shoulder 
disabilities, to include an opinion as to 
whether there is additional functional 
loss with repetitive movement.  The AOJ 
should also request that, if the examiner 
identifies any increase in the degree of 
impairment, an opinion as to the date or 
dates of increase be provided, to the 
extent possible.  

2.  The AOJ should schedule the appellant 
for a VA examination with a cardiologist.  
The claims file should be 


made available for review in conjunction 
with the examination and the examiner's 
attention should be directed to this 
remand.  The AOJ should request that the 
cardiologist provide an opinion as to 
whether it is at least as likely as not 
that the appellant's cardiovascular 
disease had an onset during service or 
within the initial post-service year, and 
specifically, whether the appellant's 
coronary artery disease status post 
myocardial infarction is related to 
service.  A complete rationale should 
accompany all opinions provided.  

3.  In light of the above, the claims 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable period of time in which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

